Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 12, 2016

                                     No. 04-16-00739-CV

                                        Kara LERMA,
                                          Appellant

                                              v.

                                   PIPE MOVERS, INC.,
                                         Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 16-09-56471-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       After reviewing appellant’s docketing statement, it appears no reporter’s record was
taken or requested. Accordingly, no reporter’s record is due in this court. We therefore DENY
AS MOOT the court reporter’s notification of late record.

          We order the clerk of this court to serve a copy of this order on all counsel and the
court reporter.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court